DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on May 9, 2022.
Claim(s) 1-10 are currently pending and have been examined. 
Claims 11-20 are withdrawn from consideration.  
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Election/Restrictions
Claims 11-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.
Claim Objection
Claim 2 is without a claim number but assumed to be between claim 1 and 3.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-10 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the following limitations:

creating a digital token having a programmable field from asset data and specifying a token type of the digital token in the programmable field of the digital token; and when the digital token arrives at the [destination node], performing an operation on the digital token and updating a record that is maintained at the [destination node] according to the operation performed.  

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations above recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The destination node, network of nodes, and the network itself in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element(s) of routing the digital token having the specified token type through the nodes of the network to a destination node according to the rules associated with the specified token type.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in independent claim(s) 1 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  Dependent claim 2 includes the additional limitations of a network, a distributed ledger network, and a destination node.  Dependent claims 3 and 4 include the additional limitation of a destination node.  None of these additional limitations integrate the abstract idea into a practical application or provide significantly more than the abstract idea itself.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-10 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2020/0274712 A1) in view of Artsy (5,701,484).   
Regarding claim(s) 1:
Gray teaches:
creating a digital token having a programmable field from asset data and specifying a token type of the digital token in the programmable field of the digital token; (Gray:  pgh 2, “Many DLT’s allow users to create and deploy their own custom tokens…for exchange and recordation in a distributed ledger.”; pgh 10, “Embodiments of the present disclosure are directed to…create…and manage tokens…”)
…and updating a record that is maintained at the destination node according to the operation performed.   (Gray:  pgh 13, “The ledger-independent token service can then submit the transaction to the distributed ledger network for recordation thereon.”)
Gray does not teach the remaining limitations.  However, Artsy teaches: 
routing the digital token having the specified token type through the nodes of the network to a destination node according to the rules associated with the specified token type; (Artsy:  col 5, lines 20-25, “…distributed computer system is shown which includes a number of physical nodes…where each node is typically a workstation having a CPU and memory…”; col 4, lines 1-10, “The system includes mechanisms of dispatching the routed object between action stops, finding the principals required to act on the routed object (based upon functional information)…”; Fig. 13, “Receive call (with arguments source and destination nodes, routed object and action path”)) 
and when the digital token arrives at the destination node, performing an operation on the digital token (Artsy: col 1, lines 40-45, “…lists the functionaries…to act on the object, and possibly the required actions:  sign, update, or read the object…”;
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the token creation and management system of Gray to include the object routing teachings of Artsy in order to facilitate “…the routing of an object in parallel to multiple principals” (Artsy:  col 4, lines 30-35).  

Regarding claim(s) 2: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 1.  Gary further teaches:
wherein the network is a distributed ledger network, and updating of the record maintained at the destination node causes replication of the update at other nodes of the network.  (Gary: pgh 2)

Regarding claim(s) 3: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 2.  Gary further teaches:
wherein the operation performed on the digital token is acceptance of the digital token, and the record maintained at the destination node is updated to indicate that a user who is registered to the destination node is a new owner of the digital token.  (Gary:  pgh 1)

Regarding claim(s) 4: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 2.  Gary further teaches:
wherein the operation performed on the digital token is splitting of the digital token into two or more sub-tokens, and the record maintained at the destination node is updated to indicate that the digital token has been split into the two or more sub-tokens.  (Gary:  pgh 33)

Regarding claim(s) 5: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 4.  Gary further teaches:
wherein one of the sub-tokens is an approved payable draft (APD) sub-token.  (Gary:  pgh 34)

Regarding claim(s) 6: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 4.  Gary further teaches:
wherein one of the sub-tokens is a future-forward contract (FFC) sub-token.  (Gary:  pgh 2)

Regarding claim(s) 7: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 4.  Gary further teaches:
wherein one of the sub-tokens is a trade receivables securitization (TRC) sub-token. (Gary:  pgh 2)

Regarding claim(s) 8: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 4.  Gary further teaches:
wherein one of the sub-tokens is payable before a due date but with a discount.  (Gary:  pgh 2)

Regarding claim(s) 9: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 1.  Gary further teaches:
wherein the token further includes a programmable field in which a reference to a policy contract is specified. (Gary:  pgh 12)

Regarding claim(s) 10: 
The combination of Gary/Artsy, as shown in the rejection above, discloses the limitations of claim 9.  Gary further teaches:
wherein the policy contract includes the rules.  (Gary:  pgh 12)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Barry (US 2020/0193541 A1) discloses a computer system enabling flexible creation of and participation in blockchain-based smart contracts for transactions in tokenized digital assets.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
August 6, 2022


/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698